Opinion issued November 12, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00642-CV




IN RE JESUS MEJIA, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Jesus Mejia, sought mandamus relief
compelling the trial court to vacate its order requiring him to deliver a cashier’s check
to Yancy Mejia.  On November 2, 2009, Jesus moved to dismiss the petition for writ
of mandamus.  No objection has been filed, and no opinion has issued.  Accordingly,
the motion is granted, and the petition for writ of mandamus is dismissed.  Tex. R.
App. P. 42.1(a)(1).  We lift the stay order dated July 21, 2009.  
 
Per Curiam 
 
Panel consists of Justices Keyes, Alcala, and Hanks.